\DOO\]O\UI-I>L»)N»-¢

NNN[\JNNNN[\))--»--r-v-\)-\»-l)-l»-)-\)-¢
QG\IG\LJI-BWN'_‘O\OOC\IO\’JI-I>UJN*_‘O

    
    
  
    

   
    
   
 

_,_F\Lc:-:ase 17-14&66»&>§§§§‘§§)%;¢ .

D 40 Entered 03/14/19 14:43:14 Page 1 of 3
""‘ENTERE couNsEL/PART\ES 0F REcoRo

l?>M 7€’>@.@¢2,7

Honorable Bruce T. Beesley
United States Bankruptcy Judge

 
 

ERK US D\STR\CT COURT
CL D\STR\CT OF NEVADA

 

 
   
 

DF_PUTY

 

Entered on Docket
March 14, 2019

UNITED STATES BANKRUPTCY COURT

I)ISTRICT oFNEVADA Q l(?~ mdl .. lXL}~ \/@/.]:

In re: Case No. l7-14l66-btb
RAYMOND NGAN, Chapter 7
Debtor. ORDER OF CONTEMPT, FOR
ARREST, AND GRANTING
RELATED RELIEF

Hearing date: March 13, 2019
Time: 10:00 a.m.

 

 

The Court, having entered an Order Setting Hearing for Raymond Ngan to Appear and
Show Cause Why He Should Not Be Held in Contempt of Court (“Order to Show Cause”) (ECF
No. 434), to provide debtor Raymond Ngan an opportunity to appear and show cause why he
should not be held in contempt of Court; having conducted a hearing on the Order to Show
Cause on March l3, 2019, at 10:00 a.m., with Ryan A. Anderson of Anderson Law Firm, Ltd.,
appearing on behalf of First 100, LLC and 1St One Hundred Holdings, LLC (“Creditors”) and
with Raymond Ngan appearing in proper person; and after consideration of the pleadings and

oral arguments, IT IS HEREBY ORDERED as follows:

l. Raymond Ngan shall remain in the custody by the United States Marshals Service,
pursuant to this Court’s inherent authority and pursuant to Fed. Rule Bankr. P. 2005,
until further Order of this Court.

 

\DO¢\IO\Ul-I>WN'-‘

NNNNNNNNNr-\)--)-l)-\r-lr-l)-\»-)-\)-\
O¢\lO\LJ\-PL»JN'-‘O\O®\IO\UI-I>UJN'-‘O

 

//

//

Case 17-14166-btb Doc 440 Entered 03/14/19 14:43:14 Page 2 of 3

. The Rule 2004 Exam of Raymond Ngan will take place on March 21, 2019 at 10:00

a.m., at Lloyd D. George - U.S. Federal Courthouse, 333 Las Vegas Boulevard
South, Las Vegas, NV 89101, in a room designated by the United States Marshals

Service.

. Raymond Ngan shall be examined by Creditors under oath while he is in the custody

of the United States Marshals Service. Creditors shall reimburse the United States
Marshals Service for all costs incurred in making Raymond Ngan available pursuant

to this Order.

. The Court shall issue a Writ of Assistance, through which the United States Marshals

Service shall, provide appropriate assistance to Creditors’ authorized agents to locate
and seize any and all of Raymond Ngan’s relevant financial documents,
correspondence and other information (“Information”), including by taking
possession of any and all of Debtor’s electronic devices capable of storing any

electronic information.

. Any person or entity in possession of the Information shall immediately deliver

possession of the Information to the Creditors’ authorized agent; the United States
Marshals Service is authorized to use any reasonable force in the enforcement of this
Order and the Writ of Assistance; and that any failure to so deliver possession of the
lnformation may subject such person or entity to penalties for civil or criminal
contempt The Creditors shall hold the United States Marshal Service harmless of

any liability that may be imposed as a result of such execution.

. The Court has and will retain jurisdiction to enforce this Order in accordance with its

terms and to adjudicate any and all matters arising from or related to the interpretation

or implementation of this Order.

\DO°\]C\Lll-PWN)-\

NNNNNNNN[\)r-\v-\>-\)-l)-¢>-ar-\»-¢»-»-¢
OO\]O\lll-BL»JN’-‘O\OO°\IC\Lh-PUJN*-‘O

 

Case 17-14166-btb Doc 440 Entered 03/14/19 14:43:14 Page 3 of 3

7. The Court will hold a Status Conference hearing regarding this Order on March 22,
2019 at 10:00 a.m. in Courtroom #4 located at Foley Federal Building and U.S.
Courthouse, 300 Las Vegas Boulevard South, Las Vegas, NV 89101.

IT IS SO ORDERED.
###

